Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-25 are allowed. The following is an examiner’s statement of reasons for allowance: 
RE Claim 1, the prior art of record does not disclose or suggest “wherein the measure of the signal change of the input signal is a measured difference between successive samples of the input signal, and the controller is configured to adjust the adjustable passband width based on whether or not the measured difference exceeds the threshold value,” in combination with the other claim limitations.  Claim 21 depends from base Claim 1, and therefore this claim is also allowed.  
RE Claim 2, the prior art of record does not disclose or suggest “wherein the measure of the signal change of the input signal is a measured difference between successive samples of the input signal, and the controller is configured to adjust the adjustable passband width based on whether or not the measured difference exceeds the threshold value,” in combination with the other claim limitations.  Claim 22 depend from base Claim 2, and therefore this claim is also allowed. 
RE Claim 3, the prior art of record does not disclose or suggest “wherein the measure of the signal change of the input signal is a measured difference between successive samples of the input signal, and the controller is configured to adjust the adjustable passband width based on whether or not the measured difference exceeds the threshold value,” in combination with the 
RE Claim 9, the prior art of record does not disclose or suggest “wherein the controller is configured to adjust the adjustable passband width based on a comparator output signal from the comparator that indicates a comparison result,” in combination with the other claim limitations.  Claims 10-15 and 24 depend from base Claim 9, and therefore these claims are also allowed.  
RE Claim 17, the prior art of record does not disclose or suggest “reducing the upper cut-off frequency or maintaining the upper cut-off frequency at a minimum value if the measure of the signal change is below a further threshold value, wherein the further threshold value is less than or equal to the threshold value,” in combination with the other claim limitations.  Claims 18-20 and 25 depend from base Claim 17, and therefore these claims are also allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Harrison whose telephone number is (571) 272-3573. The examiner can normally be reached between the hours of 8:00 AM and 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/MICHAEL A HARRISON/Examiner, Art Unit 2852